DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillinghast et al (US 2007/0075113), hereinafter Tillinghast.

Regarding claim 1, Tillinghast discloses a driving tool (Fig. 1, item 10) comprising:
an operating member (Fig. 1, item 64) to which an operator applies an operating force (Para. 0036);
a housing (Fig. 2, item 12) including a support shaft (Fig. 3, item 99) that operably supports the operating member (Para. 0041);
a contacting member (Fig. 2, item 22, 28) which is capable of contacting and separating from a workpiece into which a fastener is to be driven (Para. 0030), and which operates by coming into contact with the workpiece (Para. 0030);
(Fig. 2, item 40) to which and from which a compressible gas is supplied and discharged (Para. 0033);
a striking part (Fig. 2, item 54) which operates in a direction to strike the fastener when the compressible gas is supplied to the pressure chamber (Para. 0034); and
a gas supply mechanism (Para. 0028) which supplies the compressible gas to the pressure chamber based on an operation of the operating member and the contacting member (Para. 0028),
wherein a transmission control member (Fig. 2, item 128) is provided, and the transmission control member controls an operation of the gas supply mechanism based on an operation of at least one of the operating member and the contacting member (Para. 0043-0055), or based on an operation of both of the operating member and the contacting member (Para. 0043-0055), and
the striking part strike the fastener (Para. 0028) when an operating force is applied to the operating member and the transmission control member and when the contacting member is operated (Para. 0043-0055).

Regarding claim 2, Tillinghast discloses the driving tool wherein the transmission control member is movable within (Fig. 2-3, transmission control member 128 is movable within an operating range of contacting member 28) and outside an operating range (Fig. 4-5, transmission control member 128 is movable outside an operating range of contacting member 28) of the operating member or the contacting member, and has a first state (Fig. 2-3, transmission control member 128 is in first state) of being located within the operating range of the operating member or the contacting member and a second state (Fig. 4-5, transmission control member 128 is in second state) of being located outside the operating range of the operating member or the contacting member when an operating force on the operating member is released.

Regarding claim 5, Tillinghast discloses the driving tool wherein the transmission control member has: a transmission control operating member (Fig. 2, item 28) which is graspable by the operator (Para. 0039); and a transmission control sliding part (Fig. 2, item 136) which is capable of switching between the first state and the second state (Para. 0039).

Regarding claim 12, Tillinghast discloses the driving tool wherein the transmission control member has a control valve part which controls supply and discharge of the compressible gas to and from the pressure chamber.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perron et al (US 2010/0012700), hereinafter Perron.

Regarding claim 13, Perron discloses a driving tool (Fig. 1, item 10) comprising:
a housing (Fig. 1, item 14);
an operating member (Fig. 1, item 39) (Fig. 3, item 60) to which an operator applies an operating force (Para. 0029);
a contacting member (Fig. 1, item 46) which is capable of contacting and separating from a workpiece into which a fastener is to be driven (Para. 0029), and which operates by coming into contact with the workpiece (Para. 0029);
a striking part (Fig. 1, item 33) which operates in a direction to strike the fastener; and
a striking driving part (Fig. 1, item 26) which applies to the striking part an operating force in the direction to strike the fastener,
wherein the operating member has:
a first operating member (Fig. 3, item 39) which is operable by the operator with one hand; and
a second operating member (Fig. 3, item 60) which is operable by the operator with the other hand, and
the striking part strike the fastener when the contacting member is operated after the first and second operating members are operated (Para. 0029-0035).

Regarding claim 14, Perron discloses the driving tool further comprising:
a third grip part (Fig. 3, third grip part extends to the right, in direction of first operating member 39) extending from the housing in a first direction; and
(Fig. 3, fourth grip part extends in direction of second operating member 60) extending from the housing in a second direction different from the first direction,
wherein the first operating member is provided in the third grip part (Fig. 3, first operating member 39 is provided in third grip part) or in a connection region of the housing and the third grip part, and
the second operating member is provided in the fourth grip part (Fig. 3, second operating member 60 is provided in fourth grip part) or in a connection region of the housing and the fourth grip part.

Regarding claim 15, Perron discloses the driving tool wherein the housing has a main body part (Fig. 1, item 18), a head part (Fig. 3, head part of housing 12 comprises second operating member 60), and a fifth grip part (Fig. 3, item 39) extending from the housing,
the first operating member (Fig. 3, item 39) is provided in the fifth grip part (Fig. 3, first operating member 39 is provided in fifth grip part) or in a connection region of the housing and the fifth grip part, and
the second operating member (Fig. 3, item 60) is provided in the head part (Fig. 3, second operating member 60 is provided in head part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tillinghast in view of Perron.

Regarding claim 6, Tillinghast is silent about the driving tool further comprising: a mode selection member, wherein the mode selection member has: a first mode in which an operating force is applied to the operating member in a state where the contacting member is in contact with the workpiece; and a second mode in which the contacting member is brought into contact with the workpiece in a state where an operating force is applied to the operating member.
However, Perron teaches a driving tool comprising: a mode selection member (Fig. 3, item 60), wherein the mode selection member has: a first mode (Para. 0031-0040) in which an operating force is applied to the operating member in a state where the contacting member is in contact with the workpiece (Para. 0031-0040); and a second mode (Para. 0031-0040) in which the contacting member is brought into contact with the workpiece in a state where an operating force is applied to the operating member (Para. 0031-0040).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Tillinghast and Perron to modify the driving tool of Tillinghast to include the mode selection member of Perron.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to select between a single fire more or a continuous fire mode depending on the user’s needs (Perron, Para. 0031).

Regarding claim 7, Tillinghast is silent about the driving tool according to claim 6, further comprising: a power supply part which performs supply and stop of power to the driving part, wherein the driving part is activated when the power is supplied, and the power supply part stops the supply of the power to a driving part when the operator operates the mode selection member to select the first mode, 
However, as combined above, Perron teaches a power supply part (Para. 0042) which performs supply and stop of power to the driving part, wherein the driving part is activated when the power is supplied (Para. 0042), and the power supply part stops the supply of the power to a driving part when the operator operates the mode selection member to select the first mode (Para. 0030-0042), and supplies the power to the driving part when the operator operates the mode selection member to select the second mode (Para. 0030-0042).

Regarding claim 8, Tillinghast is silent about the driving tool wherein the mode selection member has a mode switching urging member, the second mode is maintained when the operator is operating the mode selection member, and the first mode is maintained by the mode switching urging member releasing the second mode when the operator discontinues the operation of the mode selection member.
However, as combined above, Perron teaches the mode selection member has a mode switching urging member (Fig. 6, item 60E), the second mode is maintained when the operator is operating the mode selection member (Para. 0038-0045, second mode is maintained), and the first mode is maintained by the mode switching urging member releasing the second mode when the operator discontinues the operation of the mode selection member (Para. 0038-0045, first mode is maintained when operator switches mode selection member 60 to first mode).

Regarding claim 9, Tillinghast discloses the driving tool further comprising: a first grip part (Fig. 4, item 64, 20) which is graspable by the operator with one hand and which is capable of operating the operating member (Para. 0029); and a second grip part (Fig. 4, item 18) which is graspable by the operator with the other hand and which is capable of applying an operating force on the mode selection member (Para. 0029).

Regarding claim 10, Tillinghast is silent about the driving tool further comprising: a pivot support part provided in the housing; a mode switching operating member rotatable via the pivot support part; and a linear member which connects the mode selection member and the mode switching operating member, wherein the second mode is maintained when the mode switching operating member is operated by the operator.
However, Perron teaches a pivot support part provided in the housing; a mode switching operating member (Fig. 6, item 60B) rotatable via the pivot support part (Para. 0036); and a linear member (Fig. 6, item 60A) which connects the mode selection member and the mode switching operating member (Fig. 6), wherein the second mode is maintained when the mode switching operating member is operated by the operator (Para. 0038-0045, mode selection member remains in second mode when mode selection member is put in second mode).

Allowable Subject Matter
Claims 3, 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a driving part which is capable of switching a state of the transmission control member between the first state and the second state when an operating force is applied to the operating member; and a switch which controls the driving part, wherein the driving part performs a releasing control which sets the transmission control member to the second state when an operating force is applied to the operating member and an operating force is applied to the switch, and a restricting control which sets the transmission control member to the first state when the operating force of the switch is released.  The prior art of record that comes closest to teaching these limitations is Tillinghast (US 2007/0075113), Perron (US 2010/0012700), Uehlyama (US 2006/0261121), and Lin (US 2019/0344414). Tillinghast, Perron, Uehlyama, and Lin all teach a driving tool comprising a transmission control member.  However, 

Regarding claim 4, the prior art of record fails to disclose, teach, or fairly suggest the driving tool wherein at least one of the transmission control member and the driving part includes a magnetic force generating part which generates a magnetic force when power is supplied, the driving part switches the state of the transmission control member between the first state and the second state by controlling supply of the power and stop of the power to the magnetic force generating part, the support shaft operably supports the operating member and operably supports the transmission control member, a first support shaft which rotatably supports the operating member and a second support shaft which operably supports the transmission control member are separately provided, and the releasing control is to set the transmission control member to the second state from a time point when an operating force is applied to the operating member.  The prior art of record that comes closest to teaching these limitations is Tillinghast (US 2007/0075113), Perron (US 2010/0012700), Uehlyama (US 2006/0261121), and Lin (US 2019/0344414).  Tillinghast, Perron, Uehlyama, and Lin all teach a driving tool comprising a transmission control member and a driving part.  However, Tillinghast, Perron, Uehlyama, and Lin all fail to teach the driving tool wherein at least one of the transmission control member and the driving part includes a magnetic force generating part which generates a magnetic force when power is supplied, the driving part switches the state of the transmission control member between the first state and the second state by controlling supply of the power and stop of the power to the magnetic force generating part, the support shaft operably supports the operating member and operably supports the transmission control member, a first support shaft which rotatably supports the operating member and a second support shaft which 

Regarding claim 11, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a bearing part which slidably supports the support shaft in a first direction that intersects the direction to strike the fastener and in a second direction that is opposite to the first direction, and which rotatably supports the operating member; and a sliding operation part which allows a support shaft urging member which applies an urging force to the support shaft in the first direction and the operating member to slide in the second direction, wherein in the first mode, the operating member performs an operation of striking the fastener by a rotating operation of the operator at an end part of the bearing part in the first direction, and in the second mode, the operating member performs an operation of striking the fastener when the operator performs both an operation of moving the bearing part to an end part in the second direction and the rotating operation.  The prior art of record that comes closest to teaching these limitations is Tillinghast (US 2007/0075113), Perron (US 2010/0012700), Uehlyama (US 2006/0261121), and Lin (US 2019/0344414).  Tillinghast, Perron, Uehlyama, and Lin all teach a driving tool.  However, Tillinghast, Perron, Uehlyama, and Lin all fail to teach the driving tool comprising a bearing part which slidably supports the support shaft in a first direction that intersects the direction to strike the fastener and in a second direction that is opposite to the first direction, and which rotatably supports the operating member; and a sliding operation part which allows a support shaft urging member which applies an urging force to the support shaft in the first direction and the operating member to slide in the second direction, wherein in the first mode, the operating member performs an operation of striking the fastener by a rotating operation of the operator at an end part of the bearing part in the first direction, and in the second mode, the operating member performs an operation of striking the fastener when the operator performs both an operation of moving the bearing part to an end part in the second direction and the rotating operation.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731